Exhibit 10.1 EXECUTION VERSION THIRD AMENDMENT TO CREDIT AGREEMENT THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “ Amendment ”), dated as of February 20, 2014, is by and among Impax Laboratories, Inc . , a Delaware corporation (the “ Borrower ”), the Domestic Subsidiaries of the Borrower party hereto (each a “ Guarantor ” and, collectively, the “ Guarantors ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION , as a Lender and as administrative agent under the Credit Agreement (as hereinafter defined) (in such capacity, the “ Administrative Agent ”). Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Credit Agreement. W I T N E S S E T H WHEREAS , the Borrower, the Guarantors, certain banks and financial institutions from time to time party thereto (the “ Lenders ”) and the Administrative Agent are parties to that certain Credit Agreement dated as of February 11, 2011 (as amended by that certain First Amendment to Credit Agreement dated as of March 19, 2012, that certain Second Amendment to Credit Agreement dated as of January 10, 2013 and as further amended, modified, extended, restated, replaced, or supplemented from time to time, the “ Credit Agreement ”); WHEREAS , the Credit Parties have requested that the Required Lenders amend certain provisions of the Credit Agreement; and WHEREAS , the Required Lenders are willing to make such amendments to the Credit Agreement, in accordance with and subject to the terms and conditions set forth herein. NOW, THEREFORE , in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I
